Citation Nr: 0115654	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,435.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service from March 1966 to April 1968.  
He died in July 1988; the appellant is his widow.  This 
appeal arises from a November 1994 decision of the Committee 
on Waivers and Compromises (Committee) of the Newark, New 
Jersey RO.  This case was before the Board of Veterans' 
Appeals (Board) in June 1998 when it was remanded for 
additional development.


REMAND

Historically, on November 7, 1994, the appellant was notified 
that her claim for a waiver of the recovery of an overpayment 
of VA improved death pension benefits in the amount of $3,435 
had been denied by the Committee.  Following the receipt of a 
notice of disagreement, the RO mailed a Statement of the Case 
(SOC) to the appellant on February 12, 1996.  The appellant's 
substantive appeal was received by the RO on August 9, 1996.  

In a June 1998 Remand, the Board noted that a substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 U.S.C.A. § 20.302(b) 
(2000).  The Board directed the RO to provide the appellant 
with an opportunity to raise arguments and additional 
evidence on the issue of whether a timely substantive appeal 
had been filed.  Thereafter, the RO was to review the issue 
of whether a timely substantive appeal has been received in 
this case.

Following remand by the Board, the RO made numerous attempts 
to locate the appellant; these attempts were unsuccessful.  
However, the RO failed to adjudicate the issue of whether a 
timely substantive appeal was received as directed by the 
Board in the June 1998 Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the appellant's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Id.  In view of the RO's failure to 
follow the directives in the June 1998 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

The Board regrets any further delay in this case; however, 
under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action: 

The RO should make a determination for 
the record as to whether the appellant's 
substantive appeal was filed in a timely 
manner.  If that decision is adverse to 
the appellant, she should be provided 
with a supplemental statement of the case 
(SSOC) and be given the appropriate time 
to respond.  The SSOC should be mailed to 
the appellant at the address provided by 
the appellant on her August 1996 
substantive appeal, or to a more current 
address, if such is ascertained.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

